PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority holds that a cause of action for negligent performance under a contract is not subject to the arbitration provision of that contract. By so holding, not only does the majority contravene the express terms of the arbitration provision at issue in this case, but it also allows one party of an arbitration agreement to frustrate that agreement by asserting a cause of action against the sole proprietor of the other party to the agreement.
In September, 1988, a written agreement (1988 agreement) was executed between the Hazleton Area School District (School District) and Robert A. Bosak & Associates (RBA), a sole proprietorship owned by Robert A. Bosak (Bosak), by which RBA agreed to provide architectural services for the design, engineering, and construction of a new high school in Hazleton, Pennsylvania. The 1988 agreement included the following arbitration provision:
Claims, disputes or other matters in question between the parties to this Agreement arising out of or relating to this Agreement or breach thereof shall be subject to and decided by arbitration ... unless the parties mutually agree otherwise_ Demand for arbitration shall be filed in writing with the other party to this Agreement and with the American Arbitration Association. ... No arbitration arising out of or relating to this Agreement shall include, by consolidation, joinder or in any other manner, an additional person or entity not a party to this Agreement, except by written consent containing a specific reference to this Agreement signed by the Owner, Architect, and any other person or entity sought to be joined.
Additionally, as a condition upon the School District receiving funding from the State Public School Building Authority (SPSBA) for the construction of the high school, the SPSBA required the execution of another agreement between itself, the School District and RBA (1989 agreement). The 1989 agreement covered the same services that RBA was to provide under the 1988 agreement and also contained the following arbitration provision:
Should any dispute concerning the subject matter of this AGREEMENT arise between the parties hereto, such dispute shall be referred to the American Arbitration Association and shall be settled in accordance with the American Arbitration Association’s Rules and Regulations.
In September, 1993, the School District began occupying the completed high school. After its roof collapsed under the weight of snow on January 18,1994, the School District filed a complaint with the Court of Common Pleas of Luzerne County (trial court) seeking damages for the collapse of the roof. In the complaint, the School District named numerous defendants including Bosak, the architect and engineer of the high school. It did not name RBA as a defendant. Bosak, doing business in the name of his sole proprietorship, RBA, filed a petition to compel arbitration pursuant to Section 501(a) of the Uniform Arbitration Act (Act), 42 Pa.C.S. § 7304. Citing to the arbitration provisions of the 1988 and 1989 agreements, RBA requested the trial court to issue an order compelling the School District to proceed to arbitration.
In addition to filing the petition under the name of RBA, Bosak, in his individual capacity, filed preliminary objections to the School District’s complaint, contending that he never performed architectural or engineering services for the School District. Pursuant to the 1988 and 1989 agreements, Bosak argued, RBA undertook to perform such services for the School District. As such, Bosak contended that the dispute was governed by the arbitration provisions of those agreements.
*285The trial court, concluding that the arbitration provisions did not encompass claims for negligence or tort liability, denied RBA’s petition and Bosak’s preliminary objections. Affirming the trial court, the majority concludes that the 1988 and 1989 agreements do not specifically state that an action in tort for negligence must be arbitrated. Because the School District’s claims against Bosak and RBA were for professional negligence, the majority holds that they do not concern the agreements or breach thereof, and therefore, does not fall within the ambit of the arbitration provisions of the 1988 and 1989 agreements.
Here, no party argues that an arbitration agreement does not exist. Consequently, in determining whether a particular dispute must be submitted to arbitration pursuant to the terms of an arbitration agreement, our inquiry is limited to whether the dispute at issue is encompassed by the terms of that agreement. PBS Coal, Inc. v. Hardhat Mining, Inc., 429 Pa.Superior Ct. 372, 632 A.2d 903 (1993). In making this determination, this Court must be mindful of the fact that the law favors the resolution of disputes through arbitration. Flightways Corp. v. Keystone Helicopter Corp., 459 Pa. 660, 331 A.2d 184 (1975). While this Court may not, by implication, extend the arbitration agreement beyond the clear, express and unequivocal intent of the parties as manifested therein,1 it must nevertheless give liberal construction to the scope of the arbitration agreement. Chester City School Authority v. Aberthaw Construction Co., 460 Pa. 343, 333 A.2d 758 (1975).
In the present case, the arbitration provision of the 1988 agreement between the School District and RBA specifically provides that all disputes “arising out of or relating to this Agreement or breach thereof shall be subject to and decided by arbitration.” Similarly, the 1989 agreement between the School District, the SPSBA, and RBA provides that “[sjhould any dispute concerning the subject matter of this AGREEMENT between the parties hereto, such dispute shall be referred to the American Arbitration Association.” The School District’s cause of action against RBA is premised upon its alleged negligent performance under the contract. As such, and because the arbitration provisions of the 1988 and 1989 agreements do not exempt negligent acts from their coverage, the School District’s claims arise out of and relate to the agreement between the parties, and therefore, are subject to and must be decided by arbitration.
Additionally, by allowing the cause of action to proceed against Bosak, the majority’s opinion permits the School District to circumvent the arbitration provisions of the 1988 and 1989 agreements. As the School District argues, because RBA is a sole proprietorship owned and operated by Bosak, they are one in the same. As such, any claims against Bosak, including those alleging professional negligence on his part, directly arise out of and relate to the agreements between the School District and RBA, Bosak’s sole proprietorship. Just as the School District’s claims against RBA must be submitted to arbitration, any claims it attempts to assert against Bosak relating to the 1988 and 1989 agreements are likewise subject to arbitration.
Because the School District’s claims against RBA and Bosak relate to the 1988 and 1989 agreements, and thus, are subject to the arbitration provisions of those contracts, I would reverse the trial court.

. Emmaus Municipal Authority v. Eltz, 416 Pa. 123, 204A.2d 926 (1964).